Filed pursuant to Rule 424(b)(2) Registration Statement No. 333-131266 The information in this prospectus supplement is not complete and may be changed.We may not deliver these securities until a final prospectus supplement is delivered.This prospectus supplement and the accompanying prospectus do not constitute an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Preliminary Prospectus Supplement dated November 25, PROSPECTUS SUPPLEMENT (To
